ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.
 
Allowable Subject Matter
Claims 1, and 3-18 allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a light guiding unit for use in an oral cleaning device, wherein the light guiding unit is configured to be coupled to a light source, the light guiding unit comprising: a homogenizing component having a length along which light from the light source is guided, wherein the homogenizing component is configured such that at least one of an amount of refraction of the guided light and an amount of internal reflection of the guided light varies along the length to homogenize, along the length of the homogenizing component, an amount of light transmitting out of the homogenizing component; the homogenizing component comprising a plurality of hollow elements distributed along an inner circumference of the homogenizing component and having dimensions that vary along the inner circumference in a manner that causes the amount of light which is transmitted out of the homogenizing component to be homogenous along the length of the homogenizing component by varying at least one of the amount of refraction of the guided light and the amount of 
The closest prior art, Verlage [US 2002/0154511] teaches the details of a light guiding unit including a homogenizing component, but fails to teach or disclose the details of the hollow components which are distributed along an inner circumference, as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a light guiding unit for use in an oral cleaning device, wherein the light guiding unit is configured to be coupled to a light source, the light guiding unit comprising: a homogenizing component having a length along which light from the light source is guided, wherein the homogenizing component is configured such that at least one of an amount of refraction of the guided light and an amount of internal reflection of the guided light varies along the length to homogenize, along the length of the homogenizing component, an amount of light transmitting out of the homogenizing component; the homogenizing component comprising a plurality of hollow elements distributed along an inner circumference of the homogenizing component and having dimensions that vary along the inner circumference in a manner that causes the amount of light which is transmitted out of the homogenizing component to be homogenous along the length of the homogenizing component by varying at least one of the amount of refraction of the guided light and the amount of internal reflection of the guided light along the length, and wherein each of the plurality of hollow elements corresponds to a part of the homogenizing component at a position along the inner circumference where its length with material is removed so as to the form a hollow, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 15 and its dependent claims, the claims recite the details of a method for guiding light in a light guiding unit for use in an oral cleaning device, the light guiding unit comprising a homogenizing component having a length along which light from a light source is guided, the method comprising 
The closest prior art, Verlage [US 2002/0154511] teaches the details of a light guiding unit including a homogenizing component, but fails to teach or disclose the details of the hollow components which are distributed along an inner circumference, as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a method for guiding light in a light guiding unit for use in an oral cleaning device, the light guiding unit comprising a homogenizing component having a length along which light from a light source is guided, the method comprising varying at least one of an amount of refraction of guided light in the homogenizing component and an amount of internal reflection of the guided light along the length so as to homogenize, along the length of the homogenizing component, an amount of light transmitting out of the homogenizing component; the homogenizing component comprising a plurality of hollow elements distributed along an inner circumference of the homogenizing component and having dimensions that vary along the inner circumference in a manner that causes the amount of light which is transmitted out of the homogenizing component to be homogenous along the length of the homogenizing component by varying the amount of refraction of the guided light and the amount of internal reflection of the guided light along the length, 
As to claim 18 and its dependent claims, the claims recite the details of a visual indicator for use in an oral cleaning device to provide usage feedback of the oral cleaning device to a user, the visual indicator comprising: a light guiding unit coupled to a light source, the light guiding unit including: a homogenizing component having a length along which light from the light source is guided, wherein the homogenizing component is configured such that at least one of an amount of refraction of the guided light and an amount of internal reflection of the guided light varies along the length to homogenize, along the length of the homogenizing component, an amount of light transmitting out of the homogenizing component; the homogenizing component comprising a plurality of hollow elements distributed along the length of the homogenizing component and having dimensions that vary along its length in a manner that causes the amount of light which is transmitted out of the homogenizing component to be homogenous along the length of the homogenizing component by varying at least one of the amount of refraction of the guided light and the amount of internal reflection of the guided light along the length, and wherein each of the plurality of hollow elements corresponds to a part of the homogenizing component at a position along its length with material removed so as to form a hollow; and a light diffusing unit coupled to the light guiding unit, wherein the light diffusing unit is configured to output diffused light from the light guiding unit.
The closest prior art, Verlage [US 2002/0154511] teaches the details of a light guiding unit including a homogenizing component, but fails to teach or disclose the details of the light diffusing element, which comprises a separate component, as claimed, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of a visual indicator for use in an oral cleaning device to provide usage feedback of the oral cleaning device to a user, the visual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875